 In the Matter of NOVELTY SLIPPER Co.andEMPLOYEES OF NOVELTYSLIPPERCo., INC., and BOOT & SHOE WORKERS' UNION, A. F. OF L.Case No. R-496.-Decided February 10, 1938Shoe ManufacturingIndustry-Investigation of Representatives:controversyconcerning representation of employees : rival organizations;refusal by em-ployer to recognize petitioning union as exclusive representative of its em-ployees; substantial doubt as to majority status; strike-UnitAppropriate forCollective Bargaining:all employees except office and supervisory employees ;no controversy asto-Election Ordered:employees on pay r611 for period imme-diately preceding filing of petition eligibleto vote.Mr. Christopher Hoey,for the Board.Tachna f Pinkussohn, by Mr. Lewis A. Pinkussohnof New YorkCity, for the Company.Mr. Charlton Ogburn,byMr. Arthur E. Reyinanof New York City,for the Boot & Shoe Workers' Union.Mr. ,Samuel SacherandMr. Sidney L. Cohnof New York City,for the United Shoe Workers of America.Mr. Bliss Daffan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 19, 1937, Boot & Shoe WYorkers' Union, A. F. of L.,hereinafter called the Boot & Shoe Workers, and Employees of Nov-elty Slipper Co., Inc., filed with the Regional Director for the Sec-ond Region (New York City) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Novelty Slipper Co., Inc., New York City, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On November26, 1937, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.I Incorrectly designated in the order directing investigation as Novelty Slipper Co264 DECISIONS AND ORDERS265On December 3, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe Boot & Shoe Workers, and upon the United Shoe Workers ofAmerica, herein called the United, a labor organization claiming torepresent employees directly affected by the investigation.On De-cember 4, 1937, the Regional Director issued a supplemental noticeof hearing, copies of which were also duly served on the Company,the Boot & Shoe Workers and the United. Pursuant to the notice,as supplemented, a hearing was held on December 11, 1937, at NewYork City, before H. R. Korey, the Trial Examiner duly designatedby the Board.The Board, the Company, the Boot & Shoe Workersand the United were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and to cross-,examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the Trial-Examiner made several rulings on motions and on objections to the-admission of evidence.The Board has reviewed the rulings of the'Trial Examiner and finds that no prejudicial errors were committed.'The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTH. THE ORGANIZATIONS INVOLVEDThe Company,aNew York corporation,with its plant in NewL'ork City, is engagedin the manufacture and distribution of slip-pers, sandals, and shoes.It employs salesmen who travel through--out the United States and in Europe,and also maintains a salesoffice in Los Angeles,California.The Company uses in connection with its manufacturing opera-tions leather,fabrics,wood,hair padding and threads.Fifty percent of all these materials are obtained outside of the State of New.York.The total sales of the Company each year amount to about$1,000,000, approximately fifty per cent of the finished productsbeing shipped outside the State of New York.H. THE ORGANIZATIONS INVOLVEDBoot & Shoe Workers' Union is a labor organization affiliated withthe American Federation of Labor, admitting to its membership allproduction employees of the Company, excluding supervisory andoffice employees.United Shoe Workers of America is a labor organization affiliatedwith the Committee for Industrial Organization. It admits to itsmembership all production employees of the company, excludingsupervisory and office employees. 266NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn or about March 5, 1937, the Boot & Shoe Workers entered into acontract with the Company which provided that the Company shouldemploy only members of the Boot & Shoe Workers except in case theunion was unable to supply sufficient workers to the Company.Theterm of this contract was from March 1, 1937 to February 15, 1938.Thereafter, the Boot & Shoe Workers and the United stipulated 2 tothe holding of a consent election under the supervision of the RegionalDirector of the Second Region for the purpose of determining thecollective bargaining agency desired by the employees of the Com-pany, exclusive of office and supervisory employees.The Boot &Shoe Workers and the United also exchanged letters relative to theeffect of such election on existing and future contracts.The letterof the Boot & Shoe Workers stated that "This will constitute the as-surance of the Boot and Shoe Workers Union, A. F. of L. that ourorganization will not interfere in the carrying out of existing andfuture contracts made, or to be made, between employers and theUnited Shoe Workers of America of the C. I. 0., where the C. I. O.represents a majority of the votes cast at consent elections to bescheduled by the Board."The letter of the United was as follows :"This will constitute the assurance of the United Shoe Workers ofAmerica of the C. I. O. that our organization will not interfere in thecarrying out of existing contracts between employers and the Bootand Shoe Workers Union, A. F. of L., where the A. F. of L. repre-sents a majority of the votes cast at consent elections to be scheduledby the Board."Pursuant to the agreement, an election was held July 28, 1937, atwhich the United received a majority of the votes cast.The Reportupon the secret ballot 3 by the Regional Director of the Second Regionshowed that 216 persons were eligible to vote, 185 ballots were cast,121 votes were cast for the United, and 63 votes were cast for theBoot & Shoe Workers.In accordance with the agreement, the United assumed the positionof the Boot & Shoe Workers under the contract and the employees ofthe Company became members of the United.Thereafter, in October 1937, John J. Sorce, an employee of theCompany and general shop chairman of the United, obtained mem-bership pledge cards of the Boot & Shoe Workers from AnthonyFormichelli, who was originally business agent for the Boot & ShoeWorkers for the employees of the Company, and who had acted assuch for the United until defeated at an election held by the Unitedon or about October 14, 1937. Sorce and a shop committee, of seven,2United Shoe Exhibits No 2-A and 2-B.3Boot & Shoe Exhibit No. 10-C. DECISIONS AND ORDERS267obtained approximately 172 signatures among the employees of theCompany to such pledge cards.On November 15, 1937, the Boot & Shoe Workers, claiming to repre-sent a majority of the employees of the Company, exclusive of officeand supervisory employees, sought to bargain with the Company fora contract to take effect February 15, 1938. The Company refused toenter into such negotiations, stating as the reason for such refusal the,contract which had been taken over by the United.Upon such refusal,all the employees of the Company except about 40 immediately wentOn November 17, 1937, a petition, signed by 151 employees of theCompany, and stating such employees desired representation by theBoot & Shoe Workers, was presented to the Regional Director.OnNovember 19, the Boot & Shoe Workers filed its petition for investi-gation and certification of representatives.The strike terminated onNovember 22, upon advice of the Regional Director that the settlementof the matter of representation must await decision by the Board.We find that a question has arisen concerning representation of-employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has' a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flo* of commerce.V.THE APPROPRIATE UNITIn its petition the Boot & Shoe Workers alleged that all employeesof the Company, excluding supervisory and office employees, con-tituted an appropriate unit.Neither the Company nor the Unitedraised any objection as to this unit.We find that all the employees of the Company, excluding super-visory and office employees, constitute a unit appropriate for thePurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organi-zation and to collective bargaining and otherwise effectuate the;policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESJThe pay roll of the Company as of November 24, 1937, introducedin evidence at 'the hearing, showed approximately 213 employeeswithin the appropriate unit.The Boot & Shoe Workers submitted in0 268NATIONALLABOR RELATIONS BOARDevidence 171 application cards signed by employees between Novem-ber 9 and November 17, 1937.It also submitted in evidence petitionsdated December 9, 1937, in which said employees reaffirmed theirmembership in the Boot & Shoe Workers.The United claims thatthe application cards and the petitions do not reflect the true desiresof the employees,but that the signatures were obtained due to thefear of employeesthat they wouldlose their jobs.We find that the question which has arisen concerning representa-tion can best be resolved by the holding of an election by secretballot.On the basis of the above findings of fact and upon the entire recordin the case,the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Novelty Slipper Co.,Inc., New York City,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.The employees of the Company,excluding supervisory and officeemployees, constitute a unit appropriate for the purposes of collectivebargaining,within the meaning of Section 9(b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9(c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with NoveltySlipper Co., Inc., New York City, an election by secret ballot shall beconducted within fifteen (15) days from the date of this Direction,under the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all the employees of the Novelty Slipper Co.,Inc., who were employed by the Company during the pay-roll periodnext preceding the filing of the petition in this case,excluding officeand supervisory employees, and employees who quit or were dis-charged for cause between such date and the date of election, to de-termine whether they desire to be represented by Boot & ShoeWorkers' Union, affiliated with the American Federation of Laboror the United Shoe Workers of America, affiliated with the Committeefor Industrial Organization,for the purposes of collective bargaining,or by neither.0